Citation Nr: 0419366	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND


The veteran had active military service from March 1952 to 
March 1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the veteran's applications to reopen claims of 
entitlement to service connection for back and left ankle 
disorders.   

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  

In January 2004, the veteran had a videoconference hearing 
before the undersigned Board member.  At that hearing, the 
veteran testified that he was receiving Social Security 
Administration (SSA) disability benefits, in part, for the 
disorders on appeal.  These records may contain evidence 
relevant to the veteran's claims.  However, they have not 
been requested.  See Murincsak v. Brown, 2 Vet. App. 363 
(1992).  

In addition, the record reflects that after the veteran 
separated from service in March 1954, he entered the United 
States Army Reserves.  Reserve medical records may contain 
evidence relevant to the veteran's claims.  However, these 
records have not been requested.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions 
delineated below.  VA will notify you if further action is 
required on your part.

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the appellant 
(1) of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, and 
(3) of the information and evidence that 
the appellant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in his possession that 
pertains to the claims.  After obtaining 
consent from the appellant, the RO should 
obtain the medical records from the named 
physicians.  If these documents are not 
available, it should be so indicated.   

2.  The veteran served in the United 
States Army Reserves beginning in 1954.  
His DD Form 214 indicates that he was 
transferred to a reserve component with 
the Tennessee Military District, Third 
Army Area.  The RO should obtain the 
veteran's reserve medical records 
pertaining to treatment for low back and 
left ankle disorders, if any.  If such 
records are not available, it should be 
indicated in writing.  



3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits dated 
in November 1988, as well as the medical 
records relied upon concerning that 
claim.

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
The requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




